Name: Commission Regulation (EC) NoÃ 1077/2009 of 10Ã November 2009 on fixing the closing date for the submission of applications for private storage aid for pigmeat laid down by Regulation (EC) NoÃ 1329/2008
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  distributive trades;  animal product;  Europe
 Date Published: nan

 11.11.2009 EN Official Journal of the European Union L 294/3 COMMISSION REGULATION (EC) No 1077/2009 of 10 November 2009 on fixing the closing date for the submission of applications for private storage aid for pigmeat laid down by Regulation (EC) No 1329/2008 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(a) and (d), in conjunction with Article 4 thereof, Whereas: (1) Private storage aid is granted pursuant to Commission Regulation (EC) No 1329/2008 of 22 December 2008 adopting emergency support measures for the pigmeat market in form of private storage aid in part of the United Kingdom (2). The aid is granted due to the exceptional circumstances the pigmeat sector in Ireland and Northern Ireland experienced in December 2008 when findings revealed elevated levels of polychlorinated biphenyls (PCBs) in pigmeat originating in Ireland. The situation has changed since then and consequently the measures are no longer needed. (2) The granting of private storage aid for pigmeat should therefore be ended and a closing date for the submission of applications should be set. (3) In order to avoid speculation the Regulation should enter into force on the day of its publication and the closing date should be the day following the entry into force. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The closing date for the submission of applications for private storage aid for pigmeat provided for in Regulation (EC) No 1329/2008 shall be 13 November 2009. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 345, 23.12.2008, p. 56.